In an action to declare void and unconstitutional the zoning ordinance enacted by the defendant Incorporated Yillage of Lynbrook on February 18, 1952, insofar as it affects certain real property owned by plaintiffs and situate in the village, and for other relief, defendant appeals from a judgment of the Supreme Court, Nassau County, entered August 27, 1965 after a nonjury trial, in plaintiffs’ favor. Judgment affirmed, without costs. In our opinion, on the record presented, the determination of the Special Term that the ordinance as amended restricted plaintiffs’ property to a use for which it is not reasonably adapted is supported by substantial evidence (cf. Vernon Park Realty v. City of Mount Vernon, 307 N. Y. 493; Mardine Realty Co. v. Village of Dobbs Ferry, 1 A D 2d 789, affd. 1 N Y 2d 902).
Beldoek, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur.